


Exhibit 10.3

 

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179

 

October 23, 2015

 

International Business Machines Corporation

One New Orchard Road

Armonk, New York 10504

Attention:  Sarah Asad

 

Ladies and Gentlemen:

 

Reference is made to (i) the Credit Agreement, dated as of November 10, 2011 (as
amended or modified from time to time, the “Credit Agreement”) among
International Business Machines Corporation., a New York corporation (“IBM”),
each Subsidiary Borrower (as defined in the Credit Agreement), the Lenders (as
defined in the Credit Agreement), JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders and the other agents named therein and (ii) the Extension
Request, dated as of September 23, 2015 (the “Extension Request”), delivered by
IBM to the Administrative Agent pursuant to Section 2.21(a) of the Credit
Agreement.  Capitalized terms used but not defined herein are used with the
meanings assigned to them in the Credit Agreement.

 

We hereby confirm that, prior to the Extension Request Deadline specified in the
Extension Request, we have received executed consents to the extension of the
Termination Date requested in the Extension Request from each of the Lenders
listed on Schedule 1 hereto extending the Termination Date with respect to the
Revolving Credit Commitments of such consenting Lenders to November 10, 2020.

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Donatus O. Anusionwu

 

Name:

Donatus O. Anusionwu

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1

 

JPMorgan Chase Bank, N.A.

Barclays Bank PLC

BNP Paribas

Citibank, N.A.

Mitsubishi UFJ Trust and Banking Corporation, New York Branch

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Deutsche Bank AG New York Branch

HSBC Bank N.A.

Mizuho Corporate Bank, Ltd.

Royal Bank of Canada

Wells Fargo Bank National Association

Bank of America, N.A.

Banco Santander

Credit Suisse, Cayman Islands Branch

Goldman Sachs Bank USA

Intesa Sanpaolo S.p.A., New York Branch

Societe Generale

UniCredit Bank AG, New York Branch

U.S. Bank National Association

Bank of China, New York Branch

ING Bank N.V., Dublin Branch

PNC Bank, National Association

Standard Chartered Bank

Sumitomo Mitsui Banking Corporation

Toronto Dominion (New York) LLC

Australia and New Zealand Banking Group Limited

Banco Bilbao Vizcaya Argentaria, S.A.

The Bank of New York Mellon

CIBC Inc.

Danske Bank A/S

Industrial and Commercial Bank of China Limited New York Branch

Lloyds TSB Bank plc

The Northern Trust Company

RB International Finance (USA) LLC

State Street Bank and Trust Company

Westpac Banking Corp.

 

--------------------------------------------------------------------------------
